Case 21-03020-sgj Doc 23-6 Filed 04/16/21           Entered 04/16/21 19:44:32      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

In re:                            §
                                  §                                Case No. 19-34054
HIGHLAND CAPITAL MANAGEMENT, L.P. §
                                  §                                Chapter 11
    Debtor.                       §

                                   §
UBS SECURITIES LLC,                §
UBS AG LONDON BRANCH,              §
                                   §
    Plaintiffs.                    §
                                   §                               Adversary No. 21-03020
v.                                 §
                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Defendant.                     §

           ORDER GRANTING NONPARTY DEPONENT JAMES DONDERO’S
                     MOTION FOR PROTECTIVE ORDER

         On April 16, 2021, James D. Dondero filed a Motion for Protective Order (the “Motion”).

Having considered the Motion, and for the reasons stated on the record at the hearing conducted

April __ , 2021, it is ORDERED that the Motion is GRANTED. The Plaintiffs’ April 1, 2021

subpoenas are modified as stated in the Court’s oral ruling.

                                  # # # END OF ORDER # # #




                                            PAGE 1 OF 2
Case 21-03020-sgj Doc 23-6 Filed 04/16/21   Entered 04/16/21 19:44:32   Page 2 of 2




                                     Order Prepared and Submitted By:


                                     D. Michael Lynn
                                     Texas Bar I.D. No. 12736500
                                     John Y. Bonds, III
                                     Texas Bar I.D. No. 02589100
                                     Clay M. Taylor
                                     Texas Bar I.D. No. 24033261
                                     BONDS ELLIS EPPICH SCHAFER JONES LLP
                                     420 Throckmorton Street, Suite 1000
                                     Fort Worth, Texas 76102
                                     (817) 405-6900 telephone
                                     (817) 405-6902 facsimile
                                     Email: michael.lynn@bondsellis.com
                                     Email: john@bondsellis.com
                                     Email: clay.taylor@bondsellis.com

                                     ATTORNEYS FOR MOVANT JAMES DONDERO




                                    PAGE 2 OF 2
